Citation Nr: 9907220	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cerebral aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1974 to September 1974 and on active duty from May 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for a head disability (characterized as 
cerebral aneurysm).  Thereafter, a statement of the case was 
issued that referred to service connection for a "head 
condition."  However, in light of the argument made on 
appeal, including clarification from the veteran presented at 
a hearing held in August 1995, the Board finds that the issue 
on appeal is best characterized as entitlement to service 
connection for cerebral aneurysm.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
a cerebral aneurysm is attributable to military service or 
events coincident therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cerebral aneurysm.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
right and left subarachnoid hemorrhages of the posterior 
communicating arteries were due to cerebral aneurysms that 
were brought about by his military service.  Specifically, 
they allege that the veteran sustained two head injures while 
in military service - in December 1977 he was in a motor 
vehicle accident and stuck his head and in May 1978 he was in 
a fight when he was struck in the head with a piece of wood.  
They assert that these in-service head injuries caused 
aneurysms.  It is also requested that the veteran be afforded 
the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

A review of the veteran's service medical records reveals 
that, in December 1977, he was involved in a motor vehicle 
accident and thereafter complained of cervical spine pain.  
(The service medical records are negative for complaints, 
diagnosis, or treatment for a head injury sustained in the 
motor vehicle accident.)  A May 1978 treatment record shows 
that the veteran had been struck in the left eye with a piece 
of wood during a fight.  On examination, his pupils were 
equal and round, and reactive to light, with no swelling seen 
around the left eye.  The service medical records, including 
March 1974, July 1975, June 1977, and November 1978 
examinations, as well as a November 1978 medical board 
examination, are otherwise negative for complaints, 
diagnoses, or treatment for head trauma or brain disease.

The Board notes that the record on appeal also includes VA 
treatment records, dated from November 1979 to October 1996; 
VA examination reports, dated in November 1979 and September 
1995; and the veteran's testimony at a August 1995 personal 
hearing.  

Initially, the Board observes that, at the veteran's first 
post-service VA examination, conducted in November 1979, 
cranial nerves were within normal limits and no brain 
dysfunction or problem was noted.  The Board also observes 
that a July 1980 VA hospitalization record shows no problem 
identified as cerebral aneurysm or other brain difficulty.

Thereafter, beginning in November 1980, VA treatment records 
show the veteran's complaints of headaches, blurred vision, 
dizziness, numbness, weakness (in the left side and/or lower 
extremities), photophobia, and/or nausea.  The diagnoses, 
beginning in November 1980, included right and/or left sided 
subarachnoid hemorrhage because of an aneurysm.  (The Board 
notes that, while both a November 1980 head computerized 
tomography (CT) scan and skull X-rays were normal (no sign of 
bleeding), a December 1980 electroencephalogram (EEG) was 
irregular (bilateral cerebral dysfunction) and a December 
1980 angiogram reportedly showed right and left sided 
subarachnoid hemorrhage.)  In December 1980 the veteran 
underwent a clipping of the right posterior communicating 
artery.  The records thereafter show repeated hospitalization 
and treatment for continued complaints of headaches, skull 
pressure, jaw tightness, blurred vision, nausea, dizziness, 
right sided weakness, falling to the right, a stutter, 
confusion/impaired memory, weight loss, blackouts, 
photophobia, light headedness, facial pain, difficulties 
opening his mouth, and/or seizures.  They also show his 
complaints, diagnosis, and/or treatment for a left sided 
subarachnoid hemorrhage.  Because the left sided problems 
were less severe (testing in November 1980 showed a 3-5 mm 
aneurysm and testing in March 1986 showed a 4-5 mm aneurysm) 
they were treated with a more conservative drug therapy.  

The Board also notes that November 1981 and December 1981 
neurological examiners reported, after reviewing a CT scan 
that showed left sided cerebral bleeding, that the veteran 
had a subarachnoid hemorrhage of "unknown etiology."  It 
was opined that a atriovenous malformation (AVM) was very 
unlikely, and stated that the hemorrhage was most probably 
due to an aneurysm.

Additionally, the Board notes that the treatment records also 
show the veteran's complaints, diagnoses, and/or treatment 
for psychiatric disorders secondary to the hemorrhages and/or 
treatment therefor.  The diagnoses include a personality 
disorder, major affective disorder, major depression, and 
major depression with psychotic features as well as cerebral 
impairment.  See VA treatment records and VA hospitalization 
summaries dated in March 1984, April 1984, February 1988, 
September 1996, and October 1996.

The veteran appeared at a personal hearing before the RO in 
August 1995.  He testified that, while in service, he 
sustained two head injuries.  In November 1977 he was 
involved in a motor vehicle accident and in May 1978 he was 
involved in a fight and struck on the head with a piece of 
wood.  He reported that, following the motor vehicle 
accident, he had chronic headaches.  However, his headaches 
were treated with aspirin and no special testing was 
performed.  Following service, he continued to have a problem 
with chronic headaches.  He reported that, while he could not 
remember when he first started receiving treatment after 
service for his various brain problems, he did recall that he 
was first hospitalized on Thanksgiving.  His current symptoms 
include headaches and seizures.  Lastly, the veteran 
testified that he was currently receiving Social Security 
Administration disability and that all of his treatment was 
obtained from the VA Medical Centers (VAMCs) in the Bronx and 
Manhattan.

At a September 1995 VA disease/injury to the brain 
examination the veteran was diagnosed as status post cerebral 
aneurysm in 1980 with surgical clipping and subarachnoid 
hemorrhage; a second aneurysm noted in the left posterior 
communicating artery which was being followed conservatively; 
seizure disorder secondary to the right aneurysm and surgery; 
and left upper extremity weakness likely secondary to the 
cerebral aneurysm.  Additionally, the veteran's September 
1995 VA mental disorder examiner noted that a "berry 
aneurysm is not a tumor and is generally considered a 
congenital malformation."

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between any cerebral aneurysm and military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between any claimed 
disability and the veteran's complaints of continued symptoms 
since service.  Evidence showing a medical diagnosis more 
than a year following the veteran's release from military 
service is not helpful to the veteran's claim of service 
connection, except that such evidence does indeed confirm 
that the veteran experiences current disability.  Caluza, 
supra; §§ 3.307, 3.309 (when a veteran served ninety days or 
more during a period of war or during peacetime service on or 
after January 1, 1947, and a brain hemorrhage or brain 
thrombosis is manifested to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service).  Because the 
veteran was first diagnosed with right and left sided 
subarachnoid hemorrhages due to aneurysms more than one year 
after his separation from service, the one-year presumption 
does not aid the veteran in his attempt to submit a well-
grounded claim.  

The Board has considered the contentions of the veteran made 
through testimony at his personal hearing, through written 
statements filed with the RO, and through statements to 
physicians.  However, these statements do not provide the 
requisite medical nexus.  While the veteran is competent to 
provide information as to the visible symptoms he experienced 
during and after service, he has not been shown to be 
competent to provide the medical opinion evidence necessary 
to make his claim of service connection well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
No. 97-62 ( U.S. Vet. App. Mar. 25, 1998).  Furthermore, the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet.App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  The provisions of M21-1 Part VI, 
 2.10(f) provide that "the duty to assist will prevail 
while development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
veteran has not done so here, M21-1 Part VI,  2.10(f) is not 
applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a).  
Therefore, contrary to the veteran's representative's 
contentions in the  February 1999 informal hearing 
presentation, the Board has no duty to assist the veteran in 
developing his claim, including sending the record out for 
review by an independent medical expert.

Therefore, because no competent medical evidence has been 
presented to link currently diagnosed problems to service, 
his claim is not well grounded.  The representative has also 
requested consideration of reasonable doubt; however, this 
principle does not apply until the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for cerebral aneurysm is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


